Citation Nr: 9913274	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-33 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound, left hand, Muscle Group IX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel






INTRODUCTION

The veteran had active service from August 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's claim on appeal.


REMAND

A VA compensation examination was scheduled for August 1998.  
Notification of the scheduled examination was sent to the 
veteran's address of record;  however, the veteran failed to 
attend.  Subsequent correspondence from VA to the veteran was 
mailed to a different address, raising the possibility that 
the veteran did not receive the earlier notice, having moved 
to a new address.  Therefore, in order to give the veteran 
every consideration in this matter, the Board finds that 
additional development is required.  Accordingly, this case 
is REMANDED for the following action:

The RO should schedule the veteran 
another VA examination by an appropriate 
specialist to ascertain the nature and 
extent of his left hand disability.  The 
notice of the scheduled examination 
should be mailed to the veteran's address 
at Bermuda Drive.  Any and all indicated 
tests should be performed and the 
examiner is requested to report clinical 
findings in detail.  The claims folder 
should be made available to the examiner 
for review before the examination.  


If for any reason the benefit sought is not granted, the 
veteran and his representative should be furnished a 
supplemental statement of the case and be afforded a 
reasonable period in which to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development and to 
satisfy due process requirements, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


